Citation Nr: 1825164	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the character of the Veteran's service from February 1, 2006 to December 18, 2009 is a statutory bar to VA benefits under 38 U.S.C. § 5303(a).

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for bowel incontinence.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral eye pain.

6.  Entitlement to a disability rating higher than 70 percent for depressive disorder, not otherwise specified with unspecified anxiety disorder.

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to December 2009.  The period from February 1, 2006, to December 18, 2009, is currently characterized as dishonorable.

The case is before the Board of Veterans' Appeals (Board) on appeal of decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

An April 2011 decision held that the Veteran's discharge covering the period of February 1, 2006 to December 18, 2009, is Statutory Bar (Dishonorable) to Benefits under 38 U.S.C. § 5303(a).

A November 2011 rating decision denied service connection for lumbar strain.

An April 2013 rating decision denied entitlement to total disability rating for compensation based on individual unemployability (TDIU).

A June 2014 rating decision denied service connection for bowel incontinence, and entitlement to SMC based on aid and attendance and/or housebound.

A January 2015 rating decision denied service connection for sleep apnea and diabetes.

A May 2016 rating decision denied a disability rating higher than 70 percent for depressive disorder, not otherwise specified with unspecified anxiety disorder.

An appeal has been perfected to all of these issues.

The February 2018 rating decision denied service connection for bilateral eye pain.  An statement of the case (SOC) has yet to be issued.

The Veteran also disagreed with other decisions made by the RO, to which SOCs were issued; but those appeals were not perfected by the filing of a substantive appeal after the ensuing SOCs.


REMAND

In September 2017, the Veteran submitted a statement.  This statement and other evidence has been received since the most recent supplemental statement of the case (SSOC) issued in July 2017.  In October 2017 the Veteran's attorney representative requested that the case be remanded to the RO for review in the first instance.  Therefore, a remand for said is warranted.

Additionally, in a rating decision dated in February 2018, the RO denied service connection for bilateral eye pain.  In March 2018, the Veteran filed a timely notice of disagreement (NOD) on the proper standard VA form regarding his claim for bilateral eye pain.  Accordingly, the Veteran must be issued an SOC in order to permit him to perfect his appeal.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the issue of service connection for bilateral eye pain.  The Veteran must be informed that in order to perfect an appeal of these issues, he must timely file a substantive appeal, following the issuance of the SOC.  If an appeal is perfected, and after any further action deemed warranted, certify these matters to the Board unless these issues are resolved to the Veteran's satisfaction.

2.  Readjudicate all of the currently perfected appeals.  All evidence associated with the claims file since the July 2017 SSOC must be addressed.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

